Citation Nr: 0702633	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  04-22 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to a temporary total evaluation based on a 
service-connected disability requiring hospitalization or a 
period of convalescence.

2.  Entitlement to total rating for compensation purposes 
based on individual unemployability due to service-connected 
disability (TDIU rating).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to June 
1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in December 2002 and 
April 2004 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boise, Idaho.

The Board notes that the veteran was scheduled for a personal 
hearing before a Veteran's Law Judge in Washington, D.C., on 
September 11, 2006; however, he failed to appear for such 
hearing.  Therefore, the veteran's request for a Board 
hearing is considered withdrawn.  38 C.F.R. § 20.702 (d), (e) 
(2006).

In documents of record, the veteran has stated that VA 
physicians intentionally mutilated his face.  If he would 
like to file a claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151, he should so inform the RO.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of these claims.

2.  The veteran was not hospitalized for 21 days or required 
at least one month of convalescence, experienced severe post-
operative residuals, or was treated with immobilization by 
cast of at least one major joint as a result of his orbital 
reconstruction surgery.

3.  Currently, the veteran is service-connected for ectropion 
and diplopia due to facial fractures of the right eye, 
evaluated as 30 percent disabling; residuals of multiple 
facial factures, including trimalar and nasal bones with 
right orbital depression, evaluated as 30 percent disabling; 
right infraorbital nerve injury, evaluated as 30 percent 
disabling; epiphora of the right eye, evaluated as 10 percent 
disabling; tinnitus, evaluated as 10 percent disabling; loss 
of sense of smell, evaluated as 10 percent disabling; loss of 
sense of taste, evaluated as 10 percent disabling; bone graft 
donor site scar of the left hip, evaluated as noncompensably 
disabling; left forearm scar, evaluated as noncompensably 
disabling; and right ear hearing loss, evaluated as 
noncompensably disabling; resulting in a combined 80 percent 
disability evaluation.  

4.  The veteran is not unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a temporary total 
evaluation have not been met.  38 C.F.R. §§ 4.29, 4.30 
(2006). 

2.  The criteria for entitlement to a TDIU rating have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim for VA benefits.  With regard to the veteran's 
temporary total rating claim, he was provided with a VCAA 
notification letter in April 2003, prior to the initial 
unfavorable AOJ decision issued in April 2004.  Pertinent to 
his TDIU rating claim, he was provided with a VCAA 
notification letter in October 2002, prior to the initial 
unfavorable AOJ decision issued in December 2002.  The 
veteran was further advised of VA's duties to notify and 
assist in April 2005 and July 2005 letters.

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-121.

The content of the notice as provided to the veteran has 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  In this regard, the October 2002, 
April 2003, April 2005, and July 2005 letters advised the 
veteran of the evidence that VA would attempt to obtain and 
what evidence he was responsible for identifying or 
submitting to VA.  Additionally, the October 2002 and April 
2005 letters informed him of the evidence necessary to 
substantiate his TDIU rating claim and the April 2003 and 
July 2005 addressed the evidence necessary to support his 
temporary total rating claim.  Pertinent to the fourth 
element, the April 2005 and July 2005 letters advised the 
veteran that, if he had any evidence in his possession that 
pertained to his respective claims to send it to VA.  For 
these reasons, to decide the appeal would not be prejudicial 
error to the veteran.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present case, the veteran was provided notice of what 
type of information and evidence was needed to substantiate 
his TDIU rating and temporary total rating claims, but was 
not informed of the type of evidence necessary to establish 
an effective date.  Despite the inadequate notice provided to 
the veteran on this element, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In this regard, as the Board concludes herein that 
the preponderance of the evidence is against the veteran's 
claims of entitlement to a temporary total rating and a TDIU 
rating, any question as to the appropriate effective dates to 
be assigned is rendered moot.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, there is no prejudicial 
error to the veteran in deciding these claims. 

With respect to the duty to assist, as relevant, VA treatment 
records and VA examination reports were reviewed by both the 
RO and the Board in connection with adjudication of the 
veteran's claims.  He has not identified any additional 
relevant, outstanding records that need to be obtained for an 
equitable disposition of his claim.  In this regard, the 
Board notes that the veteran reported having surgery in 
February 2003 in Mexico.  The RO requested such records from 
Dr. Regil, the veteran's surgeon, twice in July 2003.  To 
date, no response has been received.  In a February 2004 
letter, the RO informed the veteran that Dr. Regil had not 
replied to either request for records and that he may instead 
send the records himself.  No additional records regarding 
the veteran's surgery in February 2003 have been received 
from either Dr. Regil or the veteran.  Therefore, the Board 
finds that VA has satisfied its duty to assist the veteran in 
attempting to obtain all identified treatment records.  

Additionally, the veteran was provided with VA examinations 
in October 2004 in order to adjudicate the severity of his 
service-connected disabilities.  Based on these facts, the 
Board concludes that the medical evidence of record is 
sufficient to adjudicate the veteran's claims without further 
examination.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case.  Therefore, he will not be prejudiced as 
a result of the Board proceeding to the merits of the claims.


II.  Temporary Total Evaluation

The veteran contends that he had right orbital reconstruction 
surgery in Mexico in February 2003 and thereafter received 
medication from the Tucson VA Medical Center.  He further 
indicates that he had sutures removed at the VA Medical 
Center.  Therefore, the veteran claims that, as he required a 
period of convalescence following his surgery, he is entitled 
to a temporary total evaluation. 

Initially, the Board notes that the veteran is service-
connected for various right eye disabilities.  Specifically, 
he is service-connected for ectropion and diplopia due to 
facial fractures of the right eye; residuals of multiple 
facial factures, including trimalar and nasal bones with 
right orbital depression; right infraorbital nerve injury; 
and epiphora of the right eye.  As such, the Board finds that 
the veteran's February 2003 right orbital reconstruction was 
for the purpose of treating a service-connected disability.

A total disability rating will be assigned when it is 
established that a service-connected disability has required 
hospital treatment in a VA or an approved hospital for a 
period in excess of 21 days or hospital observation at VA 
expense for a service-connected disability for a period in 
excess of 21 days.  38 C.F.R. § 4.29 (2006).

A total disability rating will be assigned when it is 
established by report at hospital discharge or outpatient 
release that treatment of a service-connected disability 
resulted in surgery necessitating at least one month of 
convalescence; surgery with severe post-operative residuals 
such as incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body case, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches; or immobilization by cast, without 
surgery, of one major joint or more.  38 C.F.R. § 4.30 
(2006).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

As indicated previously, there are no records available from 
Dr. Regil, the Mexican physician who performed the veteran's 
eye surgery.  However, treatment records from the Tucson VA 
Medical Center reflect that, on February 26, 2003, it was 
noted that the veteran reported having right orbital 
reconstruction done on February 20, 2003, in Mexico and was 
discharged on February 22, 2003, on antibiotics.  The veteran 
indicated that he was only given a small amount of pain 
medications and requested that he be provided with more.  On 
February 27, 2003, it was noted that the veteran had recent 
eye surgery with stitches in place.  His eye was swollen.  On 
March 5, 2003, the veteran requested that sutures in his 
skull be removed.  It was noted that he had an orbital 
reconstruction two weeks previously in Mexico.  On March 6, 
2003, the veteran's sutures were removed.

As there is no evidence that, as a result of his orbital 
reconstruction surgery, the veteran was hospitalized for 21 
days or that he required at least one month of convalescence, 
experienced severe post-operative residuals, or was treated 
with immobilization by cast of at least one major joint, he 
is not entitled to a temporary total evaluation.  The 
evidence is not in relative equipoise so as to afford the 
veteran the benefit of the doubt; rather, the preponderance 
of the evidence is against the claim and entitlement to a 
temporary total evaluation is not established.

III.  TDIU Rating

The veteran contends that his service-connected disabilities 
render him unemployable.  Specifically, he alleges that his 
right eye disabilities alter his appearance to the point that 
no employer would hire him.  As such, the veteran claims that 
he is entitled to a TDIU rating.

A total disability evaluation may be assigned where the 
schedular evaluation is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2006).

Currently, the veteran is service-connected for ectropion and 
diplopia due to facial fractures of the right eye, evaluated 
as 30 percent disabling; residuals of multiple facial 
factures, including trimalar and nasal bones with right 
orbital depression, evaluated as 30 percent disabling; right 
infraorbital nerve injury, evaluated as 30 percent disabling; 
epiphora of the right eye, evaluated as 10 percent disabling; 
tinnitus, evaluated as 10 percent disabling; loss of sense of 
smell, evaluated as 10 percent disabling; loss of sense of 
taste, evaluated as 10 percent disabling; bone graft donor 
site scar of the left hip, evaluated as noncompensably 
disabling; left forearm scar, evaluated as noncompensably 
disabling; and right ear hearing loss, evaluated as 
noncompensably disabling.  His combined total rating is 80 
percent.  

However, while the veteran has more than two service-
connected disabilities and a combined total rating of 80 
percent, he does not meet the threshold schedular criteria as 
no single disability is rated at 40 percent or more.  In this 
regard, the Board notes that the evidence of record, to 
include the October 2004 VA examinations, fails to 
demonstrate that such disabilities are rated inaccurately.  

As the veteran does not meet the aforementioned schedular 
criteria, the Board has considered whether he is entitled to 
a total disability evaluation on a different basis.  It is 
the established policy of VA that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  Therefore, at the RO level, rating boards 
are to submit to the Director, Compensation and Pension 
Service, for extra-schedular consideration, all cases of 
veterans who are unemployable by reason of service-connected 
disabilities, but who fail to meet the percentage standards 
set forth in 38 C.F.R. § 4.16(a).  

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
discussed the meaning of "substantially gainful 
employment."  In this context, it noted the following 
standard announced by the United States Court of Appeals in 
Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity.  The 
question must be looked at in a practical 
manner, and mere theoretical ability to 
engage in substantial gainful employment 
is not a sufficient basis to deny 
benefits. The test is whether a 
particular job is realistically within 
the physical and mental capabilities of 
the claimant.

Id.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

As indicated previously, the veteran does not meet the 
threshold schedular criteria for a TDIU rating.  Therefore, 
the remaining question is whether the veteran is unemployable 
as a result of his service-connected disabilities. 

At the RO level, the rating board considered whether the 
veteran's case should be submitted to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration.  The RO concluded that the veteran was not 
unemployable by reason of his service-connected disabilities 
and that such submission was not warranted.  After review of 
the relevant evidence, further discussed herein below, the 
Board agrees.

According to the veteran's Application for Increased 
Compensation Based on Unemployability received in September 
2002, he indicated that his severe ectropion precluded him 
from securing or following any substantially gainful 
occupation.  On his application, the veteran reported that he 
completed three years of college and was additionally trained 
at Moraine College in Non-Destructive Testing from June 1982 
to June 1984 and at Humboldt State College in Engineering 
from January 1990 to January 1991.  He also stated that he 
worked full-time for numerous companies doing labor work for 
various periods between June 2001 and September 2002.  The 
veteran indicated that he became too disabled to work in 
December 1986.  He also stated that he did left his last job 
because of his ectropion, but did not provide any facts 
surrounding the circumstances, and that he had not tried to 
obtain employment since he became too disabled to work.  

However, despite the veteran's contentions, the Board finds 
that the evidence of record does not demonstrate that he is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  
Specifically, at an October 2004 VA examination, it was noted 
that the veteran worked odd jobs on an as-needed basis.  He 
was independent in his activities of daily living, to include 
driving and managing his finances.  Additionally, VA 
treatment records fail to show that the veteran's service-
connected disabilities render him unable to secure or follow 
a substantially gainful occupation. 

Based on the foregoing, the Board concludes that the criteria 
for a TDIU rating have not been met.  The evidence is not in 
relative equipoise so as to afford the veteran the benefit of 
the doubt; rather, the preponderance of the evidence is 
against the claim and entitlement to a TDIU rating is not 
established.


ORDER

A temporary total evaluation based on a service-connected 
disability requiring hospitalization or a period of 
convalescence is denied.

A TDIU rating is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


